MANAGEMENT AGREEMENT
 
THIS AGREEMENT is made and dated for reference effective as of the
1ST day of March 2012


BETWEEN:


VAMPT BEVERAGE USA CORP. a company duly incorporated under the laws of Nevada,
and having an address for notice c/o 1820 – 925 West Georgia Street, Vancouver,
BC, V6C 3L2
 
(the “Company”);


OF THE FIRST PART


AND:
IAN TOEWS, having an address for delivery located at 187 Terrace Court Kelowna,
BC V1V 2T2
 
(“Toews”);


OF THE SECOND PART
 
(the Company and Toews, being hereinafter singularly also referred to as a
“Party” and collectively referred to as the “Parties” as the context so
requires).


WHEREAS:


A.                      The Company wishes to employ the Toews to provide
services and to provide Toews as CEO of the Company;


B.                      The Company has therefore determined to enter into a
formal management agreement which recognizes the past efforts of Toews as a
Co-founder as well as develops a salary scale more in accord with industry
standards of a senior officer.


NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants and provisos herein contained, THE PARTIES HERETO AGREE AS FOLLOWS:


 
1

--------------------------------------------------------------------------------

 


Article I


INTERPRETATION


1.1  Definitions.  For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following words
and phrases shall have the following meanings:


(a)
“Agreement” means this Agreement as from time to time supplemented or amended;



(b)
“Base Fee” means that compensation set forth in section “4.1” below;



(c)
“Board of Directors” or “Board” means the Board of Directors of the Company, or
any successors to the Company, as duly constituted from time to time;



(d)
“Effective Date” has the meaning ascribed to it in section “3.1” hereinbelow;



(e)
“Indemnified Party” has the meaning ascribed to it in section “7.1” hereinbelow;



(f)
“Non-Renewal Notice” has the meaning ascribed to it in section “3.2”
hereinbelow;



(g)
“Term” has the meaning ascribed to it in section “3.1” hereinbelow; and



(h)
“Termination Fee” has the meaning ascribed to it in section “3.4 below.



1.2  Interpretation.  For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:


(a)
the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, section or
other subdivision of this Agreement;



(b)
the headings are for convenience only and do not form a part of this Agreement
nor are they intended to interpret, define or limit the scope or extent of this
or any provision of this Agreement;



(c)
any reference to an entity shall include and shall be deemed to be a reference
to any entity that is a successor to such entity; and



(d)
words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa.



 
2

--------------------------------------------------------------------------------

 


Article II


SERVICES AND DUTIES OF TOEWS


2.1  General Services.  During the Term (as hereinafter defined) of this
Agreement Toews will provide the Company with such general corporate,
administrative, technical and management services as is considered necessary or
advisable by Toews for the due and proper management of the Company to achieve
the goals and needs of the Company as determined by the policies and proceedings
of management and the Board of Directors and as is considered advisable and
within the normal duties of a CEO (collectively, the “Services”).


2.2  Specific Services. Without limiting the generality of the Services to be
provided as set forth in section “2.1” hereinabove, it is hereby acknowledged
and agreed that Toews will provide the following specific services:


(a)
supervision of the hiring of competent personnel as are required for the
efficient marketing and operation of the Company’s business;



(b)
the management and supervision of the performance of personnel and of the
operation of various business enterprises of the Company;



(c)
the identification of business opportunities for the Company, the conduct of due
diligence, and assistance in the negotiation and conclusion of contracts for
such opportunities;



(d)
assistance in the coordination and administration of all development programs of
the Company;



(e)
assistance with capital funding projects, and resources which are necessarily
incidental thereto;



(f)
assistance in the coordination of the preparation and dissemination of business
plans and reports for the Company; and



(g)
such other activities as are necessary or incidental to the above from time to
time.



2.3  CEO.  Toews agrees to serve as CEO of the Company at the pleasure of the
Board, but that the board shall not dismiss except for material default, or
until he reasonably determines that he cannot adequately fulfill the role and
determines to resign in favour of a more capable individual or until he
determines that the Company is reasonably incapable of continuing as a viable or
reputable business enterprise.


2.4  Company Support.  The Company shall reasonably make available all such
resources as shall be required for the Toews to perform the Services and
otherwise to fulfill the requirements of this Agreement.  The Company covenants
it shall provide Toews with all such reasonable resources, financial and
otherwise, as Toews shall require to fulfill his reasonable goals as determined
by the Board and this Agreement.


 
3

--------------------------------------------------------------------------------

 


Article III


TERM, RENEWAL AND TERMINATION


3.1  Term.  The Term of this Agreement (the “Term”) is for a period of
approximately five (5) years commencing on March 1, 2012 (the “Effective Date”)
and terminating February 28, 2017.


3.2  Renewal.  This Agreement shall renew automatically for subsequent two-year
periods if not specifically terminated in accordance with the following
provisions. Renewal shall be on the same terms and conditions contained herein,
unless modified and agreed to in writing by the Parties, and this Agreement
shall remain in full force and effect (with any collateral written amendments)
without the necessity to execute a new document. A Party hereto determining not
to renew agrees to notify the other Parties hereto in writing at least 90
calendar days prior to the end of the Term of its intent not to renew this
Agreement (the “Non-Renewal Notice”) and such non-renewal shall be subject to
the Termination Fee provisions of sec. 3.4.


3.3  Termination.  Notwithstanding any other provision of this Agreement, this
Agreement may be terminated by a Party upon written notice if:


(a)
the other Party fails to cure a material breach of any provision of this
Agreement within 30 calendar days from its receipt of written notice from said
Party (unless such breach cannot be reasonably cured within said 30 calendar
days and the other Party is actively pursuing curing of said breach); or



(b)
the other Party commits fraud or serious neglect or misconduct or illegal act
and is convicted in a court of law in the discharge of its respective duties
hereunder or under the law; or



(c)
the other Party becomes adjudged bankrupt or a petition for reorganization or
arrangement under any law relating to bankruptcy, and where any such petition is
not dismissed;



but that Toews shall have the right to receive the Termination Fee (defined
below) regardless of the reason for termination, but, and only, without
prejudice to any rights of counter-claim in the event of damages for fraud and
without prejudice to the right to recovery for such in the event of judgement
(which may not be deducted from Termination Fee amounts payable but may only be
recovered once adjudged).


3.4  Termination Fee.  In the event that this Agreement is terminated (by act or
constructively), or fails to renew due to failure of agreement after the
issuance of a Non-Renewal Notice, or otherwise at the termination of this
Agreement, Toews shall receive a termination fee (the “Termination Fee”) equal
to the sum of:


(a) 
buy-out of any outstanding stock options for a price equal to the fair market
value of the Company’s shares, determined for the 30 days preceding termination
and as determined in accordance with accounting principles, multiplied by the
number of shares under option and less the exercise price thereof or, at the
optionee’s election and subject to any required regulatory approval, extension
of the option, and full vesting of the same, for a period of two (2) years after
termination or, at the optionee’s election, the immediate vesting and exercise
of all granted options and the immediate right to employ ‘net exercise’
privileges; plus



(b) 
the greater of:



(i)  
the aggregate remaining Base Fee for the unexpired remainder of the Term; or



(ii)  
two annual Base Fees (Base Fee multiplied by twenty-four) plus one month of Base
Fee for each year, or portion thereof, served after the Effective Date;



But that such aggregate sum of this section 3.4(b) (therefore not including
section 3.4(a) amounts) shall not exceed the Base Fee multiplied by 36 (this
sec. 3.4(b) is called the “Non-Option Termination Fee” as a sub-component of the
Termination Fee).


 
4

--------------------------------------------------------------------------------

 
 
At the Company’s election (such election to be made within 15 days of the
effective date of termination, as defined hereafter) the Non-Option Termination
Fee may be paid in 12 equal monthly installments commencing with the first
payment 15 days after the effective date of termination (being the earlier of
the expiry of Agreement after a non-Renewal Notice or otherwise the date of
notice (or constructive notice) of termination or the expiration of notice of
default of section 3.3 above).  In the event of failure to elect or any dispute
as to quantum of the Termination Fee (any claimed set-off or counter-claim shall
not be deducted from the Termination Fee but shall only be recovered after any
judgement), payment thereof shall not be delayed or deferred but shall be made
in full immediately at an amount established by the Toews’s selected accountant
(if the Toews fails to appoint an accountant within ten days of Company demand,
then the quantum shall be established by an accountant selected by the Company).
The amount of such Termination Fee as determined by the accountant shall be
irrevocably deemed an amount due and certain and immediately exigible and
payable and the Company waives all defenses to immediate payment of the same and
any counterclaims or deductions or set-offs or other allegations of any nature
shall not affect the immediate collectibility of the total Termination Fee.  If
the Company fails to pay or disputes the quantum of the Termination Fee as
determined by the accountant then the Toews may acquire summary judgment for the
same to which the Company concurs and attorns.. Any claims by the Company
against the Toews shall not interrupt payment of the Termination Fee and any
Company claims shall be paid by the Toews only when and in accordance with
judgment if a court should find against the Toews.


Notwithstanding the foregoing, this Agreement shall be considered terminated
without fault of Toews, at his sole option at any time within six months of his
reasonable knowledge of such event, and the Termination Fee shall be multiplied
by a factor of two (2) as liquidated damages for imputed constructive breach if:


(a) 
Without the consent of Toews he is removed or not re-appointed as an officer or
director of the Company; or



(b) 
Without the consent of Toews there is a change of control of the Board of
Directors or of the Company; or



(c) 
This Agreement is terminated or repudiated by the Company without due and proper
cause or otherwise not in compliance with this Agreement;



And the Parties acknowledge that the foregoing actions, if effected without
Toews’s consent, would materially damage Toews’s interests or reputation.


3.5  Disability.  If Toews is unable to continue an employment, whether through
disability or otherwise, and Toews consequently be unable to provide the
Services adequately, then the Company shall fund a disability plan for Toews
which shall continue for a period of three (3) years of seventy five (75%)
percent of the average Base Fee and Incentive Fee of the two years preceding
termination (“Disability Fund Sum”). If physically capable, Toews shall be made
available for consultation for up to ten (10) hours per week, non-cumulative, at
no cost to the Company.  For additional hours per week, Toews shall be paid at a
per diem rate (any time spent in a day shall be deemed to be a full day) equal
to the per annum Disability Fund Sum divided by 260.


3.6  Death.  In the event that  Toews is unable to provide the Services due to
death then the Company shall terminate this Agreement as a without fault
termination and the Termination Fee shall be payable in accordance with section
3.4 to Toews estate.
 
Article IV


COMPENSATION OF TOEWS


4.1  Base Fee.  For all services rendered by the Toews under this Agreement, the
Company shall pay Toews a fee (the “Fee”) of ninety six thousand ($96,000) per
annum and payable monthly amortized commencing the Effective Date.  In addition
to the Fee, the Company may, in its absolute discretion and subject to all
necessary corporate and regulatory approvals, consider paying bonuses or other
compensation at intervals through the Term.  All Fees and bonuses paid hereunder
shall be subject to such withholding deductions as may be required by law.  


The Fee shall be reviewed on each anniversary date of this Agreement for
amendment of quantum, including any benefits such as insurance, medical and
dental plans, and the like.  In the event that the parties cannot agree within
thirty (30) days to amendment to the Fee, the Fee shall be automatically
increased by the sum of $25,000 per annum.


4.2  Benefits.  As Toews becomes eligible therefore, the Company shall provide
Toews with the right to participate in and to receive benefits from all life
insurance, pension plans, medical insurance and all similar benefits made
available generally to staff of the Company.  The Company agrees to purchase and
pay the costs (or, at the election of Toews increase the Fee to cover the cost)
of full disability and life insurance policies for Toews.  The disability
insurance shall be for a lifetime benefit equal to ten thousand dollars per
month ($10,000) as benefits and the life insurance shall be term insurance for
two million dollars ($2,000,000).


 
5

--------------------------------------------------------------------------------

 
4.3  Options.  As stock options become available in the Company, and for which
Toews is eligible, he shall have the right to receive no less than twenty
percent (20%) of available options, subject to regulatory approval and
applicable prospectus exemptions.  Allocation of options should be discussed and
agreed with the board of directors prior to announcement.  Notwithstanding the
above, the total number of stock options issued to Toews shall be in compliance
with the Company’s stock option plan and the policies of any exchange upon which
the Company shares are listed.


4.4  Vacation and Sick Time.  Exclusive of any Company holidays established by
the Board, Toews shall be entitled to four (4) weeks (exclusive of Saturdays,
Sundays and statutory holidays) of vacation per year with full continuance of
the Fee.  If Toews is unable for any reason to take the total amount of vacation
time authorized herein in any year, he may take double salary in lieu thereof or
he may carry over two weeks of that time and add it to his authorized vacation
time for the immediately following year only, or he may take a combination
thereof.  Toews shall be entitled to be absent due to illness twenty (20) days
per year with full pay and continuance of the Fee.  If at the end of the year
Toews has any unused leave for illness, such unused leave shall be carried over
to the succeeding year only.


4.5  Incentive Fee.  In addition to the Base Fee, Toews shall also receive an
incentive fee (the “Incentive Fee”) which shall be no less than that established
by the Board for other management.  The incentive fee shall be 2.5% of total
working capital raised each month. Additional incentive fee shall be based on
the following examples, but not limited to, working capital raised, industry
financing of projects, milestones of project developments (i.e. resource
calculations, scoping studies, feasibility studies, project financings, sale of
projects), mergers with other companies, listing the company in other
jurisdictions and other company milestones.


4.6  Discretionary Bonus.  The Base Fee and Incentive Fee shall not exclude the
granting of discretionary bonuses to Toews by the Company from time-to-time.


4.7  Reimbursement of Expenses.  Toews shall be funded for his activities on
behalf of the Company to a maximum of $3000 usd per month.  In the event Toews
incurs costs for the Company then he shall be reimbursed within fifteen (15)
days of submission of invoice and support therefor.
 
Article V


ADDITIONAL OBLIGATIONS OF THE TOEWS


5.1  Confidentiality.  Toews will not, except as authorized or required by
Toews’ duties hereunder, reveal or divulge to any person or companies any
information concerning the organization, business, finances, transactions or
other affairs of the Company, or of any of its subsidiaries, which may come to
Toews’ knowledge during the continuance of this Agreement.


5.2  Compliance with Applicable Laws.  Toews will comply with all Canadian and
foreign laws, whether federal, provincial or state, applicable to Toews’ duties
hereunder and, in addition, hereby represents and warrants that any information
which Toews may provide to any person or company hereunder will be accurate and
complete in all material respects and not misleading, and will not omit to state
any fact or information which would be material to such person or company.


5.3  Reporting.  So often as may be required by the Board of Directors, Toews
will provide to the Board of Directors of the Company such information
concerning the results of Toews’ Services and activities hereunder as the Board
of Directors of the Company may reasonably require.  Toews will present his
reports in written form or on a oral basis to the board, as they may request and
at the reasonable times they request.


 
6

--------------------------------------------------------------------------------

 
 
Article VI


INDEMNIFICATION AND LEGAL PROCEEDINGS


6.1  Indemnification.  The Company shall effect reasonable best efforts to
maintain appropriate liability insurance for its officers, directors, and
personnel to which Toews shall be made party. The Company shall make the Toews
and its personnel parties to all liability insurance policies, to the full
extent permitted by such policies, which may be acquired for the benefit of all
or any of the Company’s board or management.  Toews and its personnel (the
“Indemnified Party”) shall be indemnified and funded on a current basis for all
losses, damages, legal expenses, and any other expenses or costs of any nature
which may be occasioned by their service with the Company.  Inter alia, this
indemnity shall apply to all manner of actions, proceedings, or prosecutions,
whether civil, regulatory, or criminal, to which the Indemnified Party may be
subject due in whole or in part to the Services provided herein or by virtue of
any office held. This indemnity shall apply both during and after its Term for
all matters arising during the Term, and any extension, until any limitation
period has expired in respect to any action which might be contemplated.  The
Company shall not refuse coverage for any purpose or reason and a strict
presumption of innocence shall be applied and the Company may only seek refund
of any coverage in the case of finding of fraud or criminal culpability, after
exhaustion of all appeals.  The Company shall not be entitled to be reimbursed
any costs or expenses in the event settlement or of any finding of civil fault
or liability except where fraud has been found and all appeals exhausted. The
Company shall diligently seek and support any court approvals for the within
indemnity as the Indemnified Party may require.  The Company shall pay all such
retainers and trust requirements as counsel for the Indemnified Party may
require and shall pay all accounts of counsel as they come due and such accounts
shall be rendered in the name of the Company and, further, should the Company
fail to pay any reasonable account, it shall attorn to all such actions, summary
judgments, and garnishing orders as such counsel may consider fit to enforce and
receive payment of its account.  On request of Toews, or otherwise the
Indemnified Party, the Company shall immediately activate, establish and fund,
as a fund alienated from the title of the Company and into trust for the
Indemnified Party, the Indemnity Agreement of schedule “A” hereto (which
Indemnity Agreement is incorporated herein and made a part of this Agreement)
and the fund therein established.  The Company shall not seek to settle or
compromise any action without the approval of the Indemnified Party.  The
Company warrants it shall employ due diligence and good faith and seek the best
interests of the Indemnified Party as defendants in any action or prosecution.
The Indemnified Party shall permit the Company to consult with their counsel and
to be informed of any matters thereof, subject only to any requirements for
legal privilege purposes.
 
6.2  Claim of Indemnification.  The Parties hereto agree to waive any right they
might have of first requiring the Indemnified Party to proceed against or
enforce any other right, power, remedy, security or claim payment from any other
person before claiming this indemnity.


6.3  Notice of Claim.  In case any action is brought against an Indemnified
Party in respect of which indemnity may be sought, the Indemnified Party will
give the Company prompt written notice of any such action of which the
Indemnified Party has knowledge.  Failure by the Indemnified Party to so notify
shall not relieve the Company of its obligation of indemnification hereunder
unless (and only to the extent that) such failure results in a forfeiture of
substantive rights or defenses.


Article VII
 
FORCE MAJEURE


7.1  Events.  If either Party hereto is at any time either during this Agreement
or thereafter prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, walk-outs, labour shortages, power shortages,
fires, wars, acts of God, earthquakes, storms, floods, explosions, accidents,
protests or demonstrations by environmental lobbyists or native rights groups,
delays in transportation, breakdown of machinery, inability to obtain necessary
materials in the open market, unavailability of equipment, governmental
regulations restricting normal operations, shipping delays or any other reason
or reasons beyond the control of that Party, then the time limited for the
performance by that Party of its respective obligations hereunder shall be
extended by a period of time equal in length to the period of each such
prevention or delay.


7.2  Notice.  A Party shall within seven calendar days give notice to the other
Party of each event of force majeure under section “7.1” hereinabove, and upon
cessation of such event shall furnish the other Party with notice of that event
together with particulars of the number of days by which the obligations of that
Party hereunder have been extended by virtue of such event of force majeure and
all preceding events of force majeure.


 
7

--------------------------------------------------------------------------------

 
 
Article VIII
 
NOTICE


8.1  Notice.  Each notice, demand or other communication required or permitted
to be given under this Agreement shall be in writing and shall be sent by
prepaid registered mail to the Party, or delivered to such Party, at the address
for such Party specified on the front page of this Agreement.  The date of
receipt of such notice, demand or other communication shall be the date of
delivery thereof if delivered, or, if given by registered mail as aforesaid,
shall be deemed conclusively to be the third day after the same shall have been
so mailed, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.


8.2  Change of Address.  Either Party may at any time and from time to time
notify the other Party in writing of a change of address and the new address to
which notice shall be given to it thereafter until further change.
 
Article IX
 
GENERAL PROVISIONS


9.1  Entire Agreement.  This Agreement constitutes the entire agreement to date
between the Parties hereto and supersedes every previous agreement, expectation,
negotiation, representation or understanding, whether oral or written, express
or implied, statutory or otherwise, between the Parties with respect to the
subject matter of this Agreement.


9.2  No relationship of Employer-Employee.  Nothing contained in this Agreement
shall be construed as creating the relationship of employer and employee.


9.3  No Assignment.  This Agreement may not be assigned by either Party except
with the prior written consent of the other Party.


9.4  Warranty of Good Faith.  The Parties hereto warrant each to the other to
conduct their duties and obligations hereof in good faith and with due diligence
and to employ all reasonable endevours to fully comply with and conduct the
terms and conditions of this Agreement.


9.5  Further Assurances.  The Parties will from time to time after the execution
of this Agreement make, do, execute or cause or permit to be made, done or
executed, all such further and other acts, deeds, things, devices and assurances
in law whatsoever as may be required to carry out the true intention and to give
full force and effect to this Agreement.


9.6  Applicable Law.  The situs of this Agreement is Vancouver, British
Columbia, and for all purposes this Agreement will be governed exclusively by
and construed and enforced in accordance with the laws prevailing in the
Province of British Columbia.  This Agreement shall be exclusively litigated in
British Columbia unless the Parties voluntarily consent otherwise in writing.


9.7  Severability and Construction.  Each Article, section, paragraph, term and
provision of this Agreement, and any portion thereof, shall be considered
severable, and if, for any reason, any portion of this Agreement is determined
to be invalid, contrary to or in conflict with any applicable present or future
law, rule or regulation in a final unappealable ruling issued by any court,
agency or tribunal with valid jurisdiction in a proceeding to which any Party
hereto is a party, that ruling shall not impair the operation of, or have any
other effect upon, such other portions of this Agreement as may remain otherwise
intelligible (all of which shall remain binding on the Parties and continue to
be given full force and effect as of the date upon which the ruling becomes
final).


9.9  Consents and Waivers.  No consent or waiver expressed or implied by either
Party in respect of any breach or default by the other in the performance by
such other of its obligations hereunder shall:


(a)
be valid unless it is in writing and stated to be a consent or waiver pursuant
to this section;



(b)
be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation or constitute a general waiver under this
Agreement; or



(c)
eliminate or modify the need for a specific consent or waiver pursuant to this
section in any other or subsequent instance.



 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties hereto have hereunto set their respective hands
and seals in the presence of their duly authorized signatories effective as at
the date first above written.
 
The CORPORATE SEAL of
  )  
VAMPT BEVERAGE USA CORP.
  )  
was hereunto affixed in the presence of:
  )       )       )
(C/S)
Authorized Signatory
  )              
SIGNED, SEALED and DELIVERED by
  )  
IAN TOEWS
  )  
in the presence of:
  )       )       )  
Witness Signature
  )  

 
 
9

--------------------------------------------------------------------------------

 


SCHEDULE “A”


INDEMNITY AGREEMENT


THIS INDEMNITY AGREEMENT, dated as of March 1, 2012, is made by and between
VAMPT BEVERAGE US CORP. a Nevada corporation (the “Company”) and IAN
TOEWS (together the “Indemnitee”), an “agent” (as hereinafter defined) of the
Company.


RECITALS


A.
The Company recognises that competent and experienced persons are increasingly
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance or indemnification, or both, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such persons;

 
B.
The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors or officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;

 
C.
The Company and Indemnitee recognise that plaintiffs often seek damages in such
large amounts and the costs of litigation may be so enormous (whether or not the
case is meritorious), that the defence and/or settlement of such litigation is
often beyond the personal resources of individuals;

 
D.
The Company believes that it is unfair for its directors and officers to assume
the risk of huge costs and judgements and other expenses which may occur in
cases where the director acted in good faith or merely made errors of judgement
less than fraud;

 
E.
The Board of Directors has determined that contractual indemnification as set
forth herein is not only reasonable and prudent, but necessary to promote the
best interests of the Company and its shareholders in order to attract and
maintain management;



AGREEMENT


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below, the parties hereto, intending to be legally bound, hereby agree as
follows:


1.   Definitions
 
(a)
Agent or Indemnitee - For purposes of this Agreement, “agent” or “indemnitee” or
“Indemnitee” of the Company means any person who:



(i)  
is or was a director, officer, employee or other agent of the Company or a
subsidiary of the Company;



(ii)  
is or was serving at the request of, for the convenience of, or to represent the
interest of the Company or a subsidiary of the Company as a director, officer,
employee, consultant or agent of;

 
 
10

--------------------------------------------------------------------------------

 
(b) 
Expenses - For purposes of this Agreement, “expenses” includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys' fees and related disbursements, other out-of-pocket costs and
reasonable compensation for time spent by the Indemnitee for which he is not
otherwise compensated by the Company or any third party, provided that the rate
of compensation and estimated time involved is not unreasonable or is approved
by the Board of Directors), actually and reasonably incurred by the Indemnitee
in connection with either the investigation, defence, counter-claim or appeal of
a proceeding or establishing or enforcing a right to indemnification under this
Agreement of or by law or otherwise, and amounts paid in settlement by or on
behalf of the Indemnitee, and shall include any judgements, fines or penalties
actually levied against the Indemnitee except where civil fraud or criminal
liability is found and all appeals have been exhausted.  However, a presumption
of innocence shall be maintained and the indemnity herein shall not be
prejudiced, delayed or refused by any allegations of fraud or criminality unless
and until an actual finding of the court of last appeal and then, and only then,
the Company may refuse any further indemnity and may seek reimbursement for past
indemnity.

 
(c) 
Indemnity - For the purposes of this Agreement “Indemnity” or “indemnity” shall
have its normal legal and colloquial meaning, and as detailed in this Agreement,
and shall also include, at the sole option of the Indemnitee, the obligation of
the Company to immediately advance any funds, as payment, retainer, security, or
otherwise, required or considered advisable by counsel acting for the Indemnitee
for any matter covered by this Agreement or to establish irrevocable and
non-returnable security trusts or deposits solely under the control of, and at
the discretion of, and for the benefit of the Indemnitee (and any other Agents)
and his instructed counsel to secure future, pending, or on-going proceedings
and the costs thereof of whatsoever nature including any fines or penalties or
other party costs which may be incurred.



(d) 
Proceedings - For the purposes of this Agreement, “proceedings” means any
threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative or any other type whatsoever, and
by any plaintiff or plaintiffs, without exclusion of any type or nature,
including any action brought by the Company.

 
(e)
Subsidiary - For purposes of this Agreement, “subsidiary” means any corporation
of which more than 50% of the outstanding voting securities are owned directly
or indirectly by the Company, by the Company and one or more other subsidiaries,
or by one or more other subsidiaries.



2.   Agreement to Serve


The Indemnitee agrees to serve and/or continue to serve as an agent of the
Company, at its will (or under separate agreement, if such agreement exists), in
the capacity the Indemnitee currently serves as an agent of the Company, so long
as he is duly appointed or elected and qualified in accordance with the
applicable provisions of the bylaws of the Company or any subsidiary of the
Company or until such time as he tenders his resignation in writing; provided,
however, that nothing contained in this Agreement is intended to create any
right to continued employment of the Indemnitee in any capacity.
 
3.   Indemnity in Regulatory or Court Proceedings, Third Party Proceedings and
Derivative Actions


The Company warrants it shall fund in advance, or if it shall fail to fund in
advance for any reason, indemnify the Indemnitee for and against all Expenses if
the Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any civil, regulatory or criminal proceeding (including even a
proceeding by or in the name of the Company against the Indemnitee) by reason of
the fact that the Indemnitee is or was an Agent of the Company, or by reason of
any act or inaction by him in any such capacity, against any and all expenses
and liabilities of any type whatsoever (including, but not limited to,
judgements, fines, penalties or settlements), actually and reasonably incurred
by him in connection with the investigation, defence, settlement or appeal of
such proceeding.  The only exception to this comprehensive and universal
coverage shall be where fraud or criminal liability is found by the tribunal or
court of last appeal and then, and only then, shall indemnity cease and the
Company may seek restitution for past Expenses.  In all other cases there shall
be indemnity and the Company shall not receive return of Expenses but shall pay
the full amount thereof.  Under no circumstances, other than such referenced
finding of fraud or criminal liability, shall the Company refuse or omit to pay
or indemnify Expenses and should it do so then the Parties hereto agree and
warrant that such constitutes breach of warranty and bad faith and the Company
waives all and every plea or defence to summary judgement and garnishment of
accounts and that each Expense shall be a sum due and certain from the day of
delivery to the Company or its counsel.


 
11

--------------------------------------------------------------------------------

 
 
4.   Partial Indemnification


If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any expenses or
liabilities of any type whatsoever (including, but not limited to, judgements,
fines or penalties) actually and reasonably incurred by him in the
investigation, defence, settlement or appeal of a proceeding but is not
entitled, however, to indemnification for the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.  In all circumstances it shall be presumed that the
Indemnitee is entitled to full indemnity and the Company shall pay all Expenses
unless the Indemnitee agrees otherwise or a court, on motion made and heard,
determines that the Indemnitee is entitled only to a partial indemnity.
 
5.   Indemnification of Expenses of Successful Party


To the extent that the Indemnitee has not been successful on the merits or
otherwise in defence of any proceeding or in defence of any claim, issue or
matter therein, including the dismissal of an action, the Company shall fund and
indemnify the Indemnitee against all Expenses incurred in connection with the
investigation, defence or appeal of such proceeding, including payment of the
successful party’s costs and judgement, unless such is stated in the final
unappealable judgement to be based upon a finding of fraud or criminal
misconduct by the Indemnitee.


6.   Advance of Expenses


The Company shall advance all expenses incurred by the Indemnitee in connection
with the investigation, defence, settlement or appeal of any proceeding to which
the Indemnitee is a party or is threatened to be made a party by reason of the
fact that the Indemnitee is or was an agent of the Company. Regardless of
whether a trust fund has been established for the Indemnitee pursuant to this
Agreement, unless the Indemnitee has agreed that such trust fund may be
diminished, the advances to be made hereunder, whether for costs directly or to
replenish any trust fund, shall be paid by the Company to or on behalf of the
Indemnitee within ten (10) days following delivery (actual or electronic) of a
written request therefor by the Indemnitee, or his counsel (for which counsel’s
invoice shall be sufficient request), to the Company.
 
7.   Indemnity Fund


The Company expressly agrees that proceedings or threatened litigation may
jeopardise the ability of the Company to act expeditiously or in good faith, or
which may place persons in a capacity to influence the Company to resist good
faith compliance herewith, the Company will, within two (2) days of written
request, advance up to $200,000 (CDN) to a trust fund (the “Indemnity Fund”)
with counsel of the Indemnitee's choice as assurance and security against
possible processes or as security for on-going process.  The Company warrants
and undertakes that it shall not attack or attach or seek to otherwise impair to
diminish such Indemnity Fund and warrants that such trust is established with
the Company as settler of the trust and the Indemnitee is for all purposes a
trust beneficiary but with sole rights of direction of the same for the purposes
hereof, such trust and the assets thereof vest and are established for all
purposes in the Indemnitee in the hands of his counsel (as trustee) immediately
upon funds being delivered to such counsel and the same is and shall be an
irrevocable trust in favour of the Indemnitee for the purposes stated in this
Agreement.  Regardless of the funding of the Indemnity Fund the Company shall
pay all Expenses and the Indemnitee is not required to employ the Indemnity Fund
first for Expenses or indemnification (the Indemnity Fund is an assurance of
last resort for the Indemnitee for Expenses) but, unless otherwise agreed by the
Indemnitee, such fund shall be retained unimpaired as continuing security in the
event that the Company fails to provide indemnity at any time or is unable to do
so.  The Indemnitee may elect to employ such Indemnity Fund to assist any other
Agent of the Company, who the Company has failed or unreasonably refused to
indemnify (such judgement shall be at the reasonable discretion of the
Indemnitee unless the Company shall show just and reasonable cause why such
other Agent has no right in law to indemnity and, if required by the Indemnitee,
has shown such to the satisfaction of a court) similarly situated to the
Indemnitee.  At any time that the Indemnitee employs any part of the Indemnity
Fund the Company shall replenish the Indemnity Fund immediately at the
requirement of the Indemnitee.


 
12

--------------------------------------------------------------------------------

 
 
8.   Notice and Other Indemnification Procedures
 
(a) 
Promptly after receipt by the Indemnitee of notice of the commencement of or the
threat of commencement of any proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof unless the Company already knows or
constructively knows of the existence of such..

 
(b) 
Any indemnification requested by the Indemnitee shall be complied with by the
Company not later than ten (10) days after receipt of written request of the
Indemnitee or his counsel.  Indemnification shall not be refused and the Company
shall thereafter immediately pay the request for indemnity (so long as the same
is supported by copies of legal and other expense documentation or by written
request of counsel for advances), unless final judgement (including any appeals)
has been rendered against the Indemnitee and the Indemnitee has been found at
fault for fraud or criminal misconduct, but that in the event that the
Indemnitee has only been found partially at fault for such conducts, the
Indemnitee shall be paid for the aggregate of Expenses not already paid by the
Company in proportion to that part in which the Indemnitee has been found not at
fault.  

 
(c) 
The Indemnitee shall have the right, at any time that the Company has not done
so, to seek approval of the appropriate court to validate or ratify the
indemnity herein.  The Company warrants that it shall make such application to
the appropriate court immediately upon request of the Indemnitee and shall
vigorously seek the approval of the court or, if the application is being made
by the Indemnitee (which shall be an indemnified cost hereunder) the Company
shall vigorously support such application.  The Indemnitee shall have the right
to select the counsel the Company employs to make the application and may
require that the Company change counsel to another of the Indemnitee’s choosing
should the Indemnitee not have confidence in the competence or intentions or
vigour of the counsel.  The Company warrants and agrees that it shall not refuse
to seek court approval or shall not oppose the application of the Indemnitee in
any manner whatsoever, except only in the event of a final judgement (including
appeals) having been rendered finding the Indemnitee to have been at fault in
such manner that the Indemnitee is not entitled to indemnity (i.e. - for fraud
or criminal misconduct).  The Company agrees and undertakes that should it
oppose or refuse to seek court approval or to fulfil any obligation for
indemnity that then it shall be subject to sanction, costs, and all direct and
indirect damages occasioned by a knowledgeable trustee which has knowingly
violated a trust and such violation shall be deemed in bad faith and malicious
unless clear evidence of reasonable mistake in fact or law shall be shown and
the onus thereof shall be the Company’s.  Moreover, it shall not be sufficient
for such purpose that the Company shall rely upon legal opinion unless such
legal opinion shall be patently reasonable and it must be clear that such
counsel has been given all pertinent fact and the same has arrived at his
conclusion in a reasonably unbiased fashion and not employing sharp practise, a
probable intent to arrive at such conclusion under instruction to find a
contrary position, and not in contemplation of litigation and such counsel shall
release such contrary opinion to the Indemnitee (and the Company hereby gives
its permission) and the counsel’s statement shall advise that he will support
and justify such opinion under oath and in proceedings of which he may be made a
party.

 
(d) 
In the event that the Company shall refuse, omit, or otherwise, passively or
actively, resist indemnifying the Indemnitee, then the Indemnitee may
immediately seek an order requiring indemnity by the Company and the Indemnitee
shall be indemnified for all costs associates therewith.  In the event that such
is required, the Company shall no longer thereafter have the right, and it
forfeits the same as liquidated damages, to seek recovery of any Expense amounts
paid to or for the Indemnitee, regardless of whether final judgements are
thereafter rendered against the Indemnitee in such manner that indemnity would
not otherwise have been available.

 
(e) 
In the event that the Company, in the opinion of the Indemnitee or its counsel,
shall not be, or appear not to be, adequately or vigorously performing its
obligations of this Agreement then the Indemnitee may, at his own sole
discretion and with notice to the Company, immediately take over all matters to
be performed by the Company, perform the same in the name of the Company,
dismiss any Company counsel conducting any matter hereunder, the Company shall
absolutely resile and withdraw to the extent required by the Indemnitee, and the
Indemnitee shall be indemnified for all such and shall receive reasonable
compensation for his time and costs.



 
13

--------------------------------------------------------------------------------

 
 
9.   Assumption of Defence


The Indemnitee shall have the prior right to engage separate counsel of his
choosing (and the Company may select its own counsel) and to conduct any
proceeding, in his sole and absolute discretion; provided, however, that in the
absence of such election the Company, if appropriate and permitted by the
Indemnitee, shall be entitled to assume the defence of a proceeding, with
counsel reasonably acceptable to the Indemnitee, upon the delivery to the
Indemnitee of written notice of its election to do so.  After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will also be liable to indemnity under this
Agreement for any fees of other counsel subsequently appointed by the
Indemnitee, if the Indemnitee shall subsequently reasonably conclude that there
is or may be a conflict of interest between the Company and the Indemnitee or a
lack of enthusiasm by the Company or its counsel in the conduct of any defence
and, pursuant to section 8(e) above, the Indemnity may take conduct of the
process entirely.


10.   Insurance


The Company warrants that, if possible, it shall acquire directors' and
officers' liability insurance ("D&O Insurance") and the Indemnitee shall be
named as an insured by virtue of his service as an Agent of the
Company.  Notwithstanding any other provision of this Agreement, the Company
shall not be obligated to indemnify the Indemnitee for expenses, judgements,
fines or penalties which have been paid directly to or for the Indemnitee by D&O
Insurance.  If the Company has D&O Insurance in effect at the time the Company
receives from the Indemnitee any notice of the commencement of a proceeding, the
Company shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the policy.  The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policy.  In the event that the D
& O Insurance insurers shall not indemnify promptly or if they shall deny
coverage then the Company shall directly indemnify the Indemnitee pursuant to
this Agreement and the Company shall claim restitution from the D & O Insurance,
for which the Indemnitee shall execute all such necessary documents as shall
permit the Company to acquire the same.


11.   Exceptions


The Company may pursue refund of Expenses indemnified pursuant to the terms of
this Agreement:
 
(a)
Certain Matters.  on account of any proceeding with respect to:



(i)  
final unappealed judgement or other final adjudication that conduct was in
violation of criminal law, but only to the extent of such prohibition;



(ii)  
final unappealed judgement rendered against the Indemnitee for an accounting of
profits made from the purchase or sale by the Indemnitee of securities of the
Company in violation of the criminal sanctions provisions of criminal or
securities law, or



(iii)  
final unappealed judgement or other final adjudication that the Indemnitee's
conduct was fraudulent. 

 
For purposes of the foregoing provisions, a final judgement or other
adjudication may be reached in either the underlying proceedings or action in
connection with which indemnification is sought, or a separate proceeding or
action to establish rights and liabilities under this Agreement; or
 
(b)
Claims Initiated by Indemnitee.  To indemnify or advance Expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defence, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate.  However, where counsel advises
that it is in the best interest of the Indemnitee or of the case or to
ameliorate the effect of any process that an action be initiated (e.g. –
pre-emptive claims or motions, counter-claims, third party claims) for or by the
Indemnitee then the Company shall indemnify the same; or

 
(c)
Unauthorised Settlements.  To indemnify the Indemnitee under this Agreement for
any amounts paid in settlement of a proceeding effected without the Company's
written consent, except where the Company has refused or omitted to reply or
participate reasonably, or where the Company unreasonably with holds consent, so
as to facilitate settlement (the Indemnitee’s counsel’s judgement on
reasonableness shall be deemed prima facie correct for such determination).  The
Company shall not settle any proceeding without the Indemnitee's written
consent.  Neither the Company nor the Indemnitee will unreasonably withhold
consent to any proposed settlement but that the Indemnitee is not required to
consent to any regulatory or criminal penalty or fine regardless of the view of
the Company or its counsel.

 
 
14

--------------------------------------------------------------------------------

 
 
12.   Nonexclusivity
 
The provisions for indemnification and advancement or security of expenses and
costs set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company's
Memorandum or Articles of Incorporation or bylaws, in court in which a
proceeding is brought, by the vote of the Company's shareholders or
disinterested directors, other agreements or otherwise, both as to action in his
official capacity and to action in another capacity while occupying his position
as an Agent of the Company.  This Agreement is in addition to and not in
substitution for or derogation of any other right and indemnity which the
Indemnitee may have under the articles or by-laws of the Company or under any
other individual or group benefit or under any D & O Insurance or under law.  In
the event of conflict with any other provision or benefit, that provision or
benefit which provides the greatest liberality and surety of indemnity for the
Indemnitee shall govern.
 
13.   Subrogation


In the event of judgement or payment for the benefit of the Indemnity as to
costs under any process indemnified by this Agreement, the Company shall be
subrogated to the extent of such payment in all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
 
14.   Interpretation of Agreement and Company Default
 
(a) 
It is understood that the parties hereto intend this Agreement to be interpreted
and enforced so as to provide indemnification to the Indemnitee to the fullest
extent now or hereafter permitted by law and as contemplated by this Agreement
and it is agreed that in the event of any uncertainty or dispute or vagueness of
this Agreement or the law that such shall be determined in the manner which most
benefits the Indemnitee and which most vigorously secures the intent hereof
(which is the fullest possible indemnity and protection of the Indemnitee). 

 
(b)
The parties hereto agree, and the Company acknowledges, that any material
default or repeated default of this Agreement by the Company constitutes bad
faith and breach of warranty of performance and would be extremely damaging to
the Indemnitee and can lead to loss of reputation, loss of social position,
unfair regulatory sanctions, and other consequences, in addition to money, if
the Indemnitee is deprived of his ability to defend and prosecute a proceeding. 
Accordingly the Company attorns to and will not oppose any act, whether by
injunction or otherwise, of the Indemnitee to prevent or terminate such
unsupportive or bad faith acts and to provide for all such security or sureties
the Indemnitee considers advisable to require compliance with this Agreement. 
The Company warrants to perform this Agreement with full support for the
Indemnitee and with full vigour and to make all proceedings of officers and
directors and legal advice (whether or not the Indemnitee is an Agent at such
time) available to the Indemnitee in the event of contrary conduct or default
and the Company agrees that any act by an officer or director to cause
unsupportive act by the Company shall be prima facie considered bad faith and
malicious on the part of such officer and director and the Company and any
action by the Indemnitee in respect to such shall be an indemnified proceeding
under this Agreement.

 
15.   Severability


If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever:
 
(i)  
the validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves, invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and



(ii)  
to the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraph of this Agreement containing
any such provisions held to be invalid, illegal, or unenforceable, that are not
themselves invalid, illegal, or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 
 
15

--------------------------------------------------------------------------------

 
 
16.   Modification and Waiver


No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.
 
17.   Successors and Assigns


The terms of this Agreement shall bind and shall enure to the benefit of the
successors and assigns of the parties hereto.  The Company may not assign any
part hereof without the express permission of the Indemnitee in writing.
 
18.   Notice


All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given:


(i)  
if delivered by hand to the party addressee or by electronic facilities with
confirmation evidence of reception; or



(ii)  
if mailed by certified or registered mail with postage prepaid, on the third
business day after the mailing date.



Addresses for notice to either party are as shown on the signature page of this
Agreement, or as subsequently modified by written notice, from time to time.


19.   Term


This Agreement shall continue in full force and effect for the period of time
which is the longer of six (6) years following cessation by the Indemnitee of
any capacity with the Company (whether as director, officer, employee, or
otherwise) or the term under the statute of limitations which may be applicable
to the Company and the Indemnitee, from time to time, for any acts, conducts, or
omissions of the Indemnitee or the Company.  The Indemnitee's rights hereunder
shall continue after the Indemnitee has ceased acting as an Agent of the Company
for all matters arising during his service and shall enure to the benefit of the
heirs, executors and administrators of the Indemnitee.  The Indemnitee agrees to
dissolve any Indemnity Fund and settle the net assets thereof on the Company at
such time as statutory limitations have expired for any actions but in any event
not less than the later of six (6) years following termination of the Indemnitee
acting as an Agent for the Company or two years after the completion of the last
proceeding, or threat of a proceeding, against the Indemnitee.
 
20.   Governing Law


This Agreement shall be interpreted and applied in accordance with the laws of
the Province of British Columbia.  The forum for adjudication of any dispute
hereof shall be at the election of the Indemnitee, failing such election it
shall be exclusively in British Columbia.


16
